Detailed Action
This office action is in response to application No. 16/984,027 filed on 08/03/2020.

Status of Claims
Claims 1-20 are pending.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8-10, 12, 14-15, and 19-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Sydor et al. (Publication No.  US 2012/0257585, hereinafter referred as Sydor) in view of Samarasooriyaet al. (US Patent Publication No.  2010/0195580 , hereinafter referred as Samarasooriya).
Regarding Claims 1 and 10, Sydor discloses monitoring one or more unlicensed bands available for communication between the small cell eNodeB and a user equipment (A network management system (NMS), co-located with the base station [eNodeB], receive interference information collected [monitoring] by a WiFi [unlicensed band] terminal; see figure 3 numeral 91-92 & ¶ 0034.); 
detecting interference on the one or more unlicensed bands (The NMS uses analyze the interference information; see figure 4 numeral 96.);
scheduling communication on the one or more unlicensed bands to avoid the detected interference (The NMS generate terminal-specific transmission and reception parameters [scheduling]; see figure 4 numeral 96.);
determining a communication schedule for communication with the user equipment and one or more other devices on the one or more unlicensed bands to avoid interference between the user equipment and the one or more other devices (These transmission and reception parameters [scheduling] “include at least one of: WiFi channel identifier for data communication, timeslot assignments for reception and/or transmission of WiFi data packets addresses to the designated terminal, transmission power assignment, and transmission data rate”; see ¶ 0036. In addition, “these transmission and reception parameters are optimized for network-wide radio interference avoidance”; see ¶ 0036.); and 
transmitting an instruction to the user equipment to communicate on the one or more unlicensed bands according to the determined schedule (The NMS sends transmission and reception parameters to the WiFi terminal; see figure 3/4 numeral 99/97.).
Sydor fails to disclose that the scheduled communication uses long term evolution (LTE). However, in analogous art, Samarasooriya discloses that LTE transceiver/receiver 428 can process source data, it transmits source data requests to the WLAN gateway 402 over the wireless link 432 using LTE uplink frames; see ¶ 0045 & figure 4. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sydor cognitive WiFi network with a LTE architecture in order to provide Internet Protocol (IP) packet network with faster download and upload speeds and reduced latency.; see ¶ 0005.


	Regarding Claim 8, Sydor discloses that the one or more unlicensed bands comprise at least one of an 802.11ac communication protocol and an 802.11n communication protocol (The radio cards are operating in the ISM bands and compliant to the IEEE radio standards generically known as the IEEE 802.11n; see ¶ 0029.).

Regarding Claim 9, Sydor discloses that the one or more unlicensed bands comprise at least one of unused satellite bands and unused television bands (The radio cards can be modified to work in other frequency bands, such as the TV bands; see ¶ 0029.).

	Regarding Claim 12, Sydor discloses that the at least one processor is further configured to communicate with the user equipment on the one or more unlicensed bands according to the schedule after transmission of the instruction (WiFi terminal uses the received transmission and reception parameters to transmit and receive WiFi data packets; see figure 3 numeral 94.).

	Regarding Claim 14, Sydor discloses that the at least one processor is further configured to transmit a second instruction to the user equipment, where the second instruction indicates modulation rates to use in communicating over the one or more unlicensed bands (The NMS send instructions to configure the Wi-Fi data radio modulation rate; see ¶ 0079.).

Regarding Claim 15, Sydor discloses that the at least one processor is configured to monitor the one or more unlicensed bands to determine interference characteristics on the one or more unlicensed bands (The NMS uses analyze the interference information; see figure 4 numeral 96.).



	Regarding Claim 19, Sydor discloses that a first unlicensed band of the one or more unlicensed bands comprises an industrial, scientific, and medical (ISM) band (The radio cards are operating in the ISM bands and compliant to the IEEE radio standards generically known as the IEEE 802.11n; see ¶ 0029.).

	Regarding Claim 20, Sydor discloses that a second unlicensed band of the one or more unlicensed bands comprises a band configured to communication in accordance with a WiFi communication protocol (The radio cards are operating in the ISM bands and compliant to the IEEE radio standards generically known as the IEEE 802.11n; see ¶ 0029.).




Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sydor et al. (Publication No.  US 2012/0257585, hereinafter referred as Sydor) as applied to the parent claim(s) above, and further in view of Fu et al. (Publication No.  US 2012/0252442, hereinafter referred as Fu).
Regarding Claim 4, Sydor, as applied to the parent claim above, fails to disclose transmitting control information to the user equipment on a licensed band of one or more licensed bands. However, in analogous art, Fu discloses that based on the received WiFi information, central control entity determines control information and transmits the control information to LTE/LTE-A transceiver; see ¶ 0024. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sydor cognitive WiFi network with a coexistence interference avoidance mechanism in order to make decision for coexistence interference avoidance without high signaling overhead.

Claims 5-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sydor et al. (Publication No.  US 2012/0257585, hereinafter referred as Sydor) as applied to the parent claim(s) above, and further in view of Marinier et al. (Publication No.  US 2015/0334643, hereinafter referred as Marinier).
	Regarding Claim 5, Sydor, as applied to the parent claim above, fails to disclose that the monitoring the one or more unlicensed bands is performed aperiodically. However, in analogous art, Marinier discloses that the measurement unit, periodically or non-periodically [aperiodically], measures the level of signals in the medium being monitored by the controller; see ¶ 0032. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to Sydor cognitive WiFi network with a dynamic adjustment mechanism in order to autonomously adjusting a transmission power level to a value that maximizes the capacity in other BSSs, subject to the constraint that the capacity in the device's own BSS is not adversely impacted by an excessive reduction of its transmission power; see ¶ 0018.

	Regarding Claim 6, Sydor, as applied to the parent claim above, fails to disclose that the monitoring the one or more unlicensed bands is performed periodically. However, in analogous art, Marinier discloses that the measurement unit, periodically or non-periodically [aperiodically], measures the level of signals in the medium being monitored by the controller; see ¶ 0032. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sydor cognitive WiFi network with a dynamic adjustment mechanism in order to autonomously adjusting a transmission power level to a value that maximizes the capacity in other BSSs, subject to the constraint that the capacity in the device's own BSS is not adversely impacted by an excessive reduction of its transmission power; see ¶ 0018.

	Regarding Claim 7, Sydor, as applied to the parent claim above, fails to disclose that the monitoring the one or more unlicensed bands is performed continuously. However, in analogous art, Marinier discloses that the measurement unit, periodically or non-periodically [aperiodically], measures the level of signals in the medium being monitored by the controller; see ¶ 0032. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sydor cognitive WiFi network with a dynamic adjustment mechanism in order to autonomously adjusting a transmission power level to a value that maximizes the capacity in other BSSs, subject to the constraint that the capacity in the device's own BSS is not adversely impacted by an excessive reduction of its transmission power; see ¶ 0018.



Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sydor et al. (Publication No.  US 2012/0257585, hereinafter referred as Sydor) as applied to the parent claim(s) above, and further in view of Epstein et al. (Publication No.  US 9,107,172, hereinafter referred as Epstein).
	Regarding Claim 11, Sydor, as applied to the parent claim above, fails to disclose that the at least one processor further configured to increase a transmission power in response to detection of interference on the one or more unlicensed bands. However, in analogous art, Das discloses that monitoring an RF transmission from the interference-susceptible wireless device, sensing the quality of the signal received by the interference-susceptible wireless device, and adjusting the transmit power from the WiFi [unlicensed] wireless device; see column 3 lines 17-26. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sydor cognitive WiFi network with a management coexistence interference mechanism in order to increase the signal quality metric; see column 3 lines 17-26.


Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sydor et al. (Publication No.  US 2012/0257585, hereinafter referred as Sydor) as applied to the parent claim(s) above, and further in view of Vicente et al. (Publication No.  US 2004/0054766, hereinafter referred as Vicente).
Regarding Claim 13, Sydor, as applied to the parent claim above, fails to disclose that the at least one processor is further configured to coordinate communication among a plurality of user equipments on the one or more unlicensed bands based on traffic load information corresponding to each unlicensed band of the one or more unlicensed bands. However, in analogous art, Vicente discloses monitoring global conditions, such as channel traffic load; see figure 5 numeral 502 & ¶ 0022. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sydor cognitive WiFi network with a resource control mechanism in order to improve the local condition by activating the global policies; see ¶ 0043.




	
Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sydor et al. (Publication No.  US 2012/0257585, hereinafter referred as Sydor) as applied to the parent claim(s) above, and further in view of Schulz et al. (Publication No.  US 2007/0026868, hereinafter referred as Schulz).
Regarding Claim 16, Sydor, as applied to the parent claim above, fails to disclose that the at least one processor is further configured to switch communication from a licensed band of one more licensed bands to the one or more unlicensed bands after transmission of the instruction. However, in analogous art, Schulz discloses shifting the data traffic from the channel of the unlicensed/licensed frequency; see ¶ 0020. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sydor cognitive WiFi network with a licensed/unlicensed frequency management mechanism in order to provide greater spectral efficiencies; see ¶ 0004.


Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sydor et al. (Publication No.  US 2012/0257585, hereinafter referred as Sydor) as applied to the parent claim(s) above, and further in view of Barbieri et al. (Publication No.  US 2012/0039284, hereinafter referred as Barbieri).

	Regarding Claim 17, Sydor, as applied to the parent claim above, fails to disclose that the at least one processor is further configured to prioritize the one or more unlicensed bands based, at least in part, on metrics indicative of a communication quality on each channel of each of the one or more unlicensed bands. However, in analogous art, Barbieri discloses that the eNB prioritized the multiple white space (WS) channels; see ¶ 0121. The prioritization is based on the channel characteristics; see ¶ 0121. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sydor cognitive WiFi network with a channel selection mechanism in order to facilitate cognitive LTE networks; see ¶ 0011.

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sydor et al. (Publication No.  US 2012/0257585, hereinafter referred as Sydor) as applied to the parent claim(s) above, and further in view of Zhang et al. (Publication No.  US 2015/0071239, hereinafter referred as Zhang).
	Regarding Claim 18, Sydor, as applied to the parent claim above, fails to disclose that the metrics indicative of the communication quality correspond to a signal-to-interference plus noise ratio (SINR) and to a channel quality indicator (CQI). However, in analogous art, Barbieri discloses that the signal quality metrics include a channel quality indicator (CQI); see ¶ 0032. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sydor .



Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Liang et al. (US 2002/0136184) The prior art discloses a device for moderating transmission traffic in a wireless network where overlapping communication frequencies coexist is described to reduce or avoid interference caused by signal collisions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HECTOR REYES whose telephone number is (571)270-0239. The examiner can normally be reached M-F 6-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.E.R/Examiner, Art Unit 2472        


/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472